Citation Nr: 9913725	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  95-16 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a mandible disability, 
claimed as mandible malunion.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to August 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) Fort 
Harrison Medical and Regional Office (RO) Center.  The 
veteran filed a claim dated in August 1994 for service 
connection for mandible malunion.  In a March 1995 rating 
decision, the RO denied the veteran's claim.  The veteran 
filed a timely notice of disagreement dated in March 1995, 
and a statement of the case was issued in May 1995.  A 
substantive appeal was filed in June 1995.  In June 1995 the 
veteran also withdrew in writing his request for a RO 
hearing.  The issue was certified for appeal by the RO in 
April 1998.  In an April 1998 decision, the Board remanded 
the issue of service connection for a mandible disability to 
the RO for a medical examination.  In an October 1998 
supplemental statement of the case, the RO again denied the 
veteran's claim for service connection for a mandible 
disability, claimed as mandible malunion.  The issue has now 
been returned to the Board for consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's mandible condition is a developmental 
defect.  



CONCLUSION OF LAW

A mandible disorder, claimed as mandible malunion, is not a 
disease or disability for which service connection may be 
granted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 4.9 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical and dental records dated in July 1991 reflect 
a notation of an anterior open bite.  Clinical records dated 
in May 1992 reflect a notation that the veteran had a severe 
open bite with occlusion only on the first and second molars, 
and that the veteran would benefit from osseous resective 
surgery as possibly a nightguard.  A June 1992 clinical 
record reflects a notation that the veteran desired 
correction of "malocc with [anterior] open bite."  A 
December 1992 clinical record reflects a notation that the 
veteran was explained the indications for oral surgery for 
correction of apertogrnathia and treatment implications 
including civilian orthodontic care at his own expense.  A 
March 1993 clinical record reflects a notation that the 
veteran elected no orthodontic treatment at that time.  
Clinical records dated in May 1994 reflect a notation that a 
consultation with an oral and maxillofacial surgeon was 
recommended.  Uninterpreted dental x-rays of the veteran's 
jaw are also contained within the claims folder.

Upon VA general examination dated in December 1994 the 
veteran reported an overbite problem which was diagnosed in 
service.  The veteran reported that his overbite was to be 
surgically corrected, but he got out of the service prior to 
having this done.  The examiner noted a protrusion of the 
lower mandible outward with an overbite.  

Upon VA examination of the veteran's mandible dated in June 
1998, the examiner noted the veteran's induction examination 
dated in July 1991 noted that he had an anterior open bite 
and that panoramic x-rays taken in September 1991 revealed an 
anterior open bite to the same extent as shown currently.  
The examiner noted the veteran's maximum opening was 45 
millimeters and he could move 10-12 millimeters to either 
side from a slightly open position.  The veteran reported 
that he did not experience any type of facial trauma while in 
the service, fractured mandible or otherwise.  The examiner 
opined that the veteran's mandibular problem was present at 
the time of his induction into the service and that the 
veteran's anterior bite malocclusion was a developmental 
defect neither caused nor aggravated by anything that 
happened to him during his military service.  The examiner 
further noted the veteran's mandibular movements were within 
normal limits.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § § 1110, 1153 (West 
1991); 38 C.F.R. § §  3.303, 3.306 (1998).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. §  
3.306(b).

VA's Office of the General Counsel has distinguished between 
congenital or developmental defects, for which service 
connection is precluded by regulation, and congenital or 
hereditary diseases, for which service connection may be 
granted, if initially manifested in or aggravated by service.  
O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990); O.G.C. 
Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990); 38 C.F.R. 
§ 3.303(c) (1998).  Defects were defined as "structural or 
inherent abnormalities or conditions that are more or less 
stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 
45711 (1990).

Analysis

The veteran contends that his mandible disability was 
diagnosed while serving on active duty and he never knew it 
existed prior to that diagnosis.  The veteran further 
contends his jaw was to be operated on while in the service, 
but he was discharged before the surgery could be performed.

The Board concludes service connection for a mandible 
disability, claimed as mandible malunion, is not warranted.  
The competent medical evidence of record reflects that the 
veteran's mandible disability is a developmental defect 
neither caused nor aggravated by anything that happened 
during his military service.  As previously stated, service 
connection is precluded by regulation for developmental or 
congenital defects.  See 38 C.F.R. § 3.303(b).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Additionally, even if 
service connection were not precluded, the service medical 
records reflect the veteran's mandible disability was noted 
upon dental examination dated in July 1991, and the evidence 
does not demonstrate that the veteran's mandible disability 
underwent an increase in severity as a result of service.  
The veteran reported he did not experience any type of facial 
trauma, fractured mandible or otherwise, while in the 
service.  Additionally, upon VA examination dated in June 
1998, the examiner noted that panoramic x-rays dated in 
September 1991 showed an anterior open bite to the same 
extent as revealed by current examination.  Mandibular 
movements were also noted as within normal limits. 


ORDER

Service connection for a mandible disability, claimed as 
mandible malunion, is denied.



		
	John E. Ormond, Jr..
	Member, Board of Veterans' Appeals



 

